Title: From John Adams to Benjamin Rush, 1 September 1810
From: Adams, John
To: Rush, Benjamin



Dear Sir,
Quincy September 1st 1810

I have been entertained and diverted with the humour and the Wit of my Old Friend O Brian as you call him. The Jackass and the Cow, are most excellent Animals in their place and in their own sphere. None more useful. But neither is very well qualified for Legislators or Politicians: or to pursue the figure and hunt down the Allegory. Neither would make a figure at the new Markett Races, or in drawing his Brittanic Majesty’s Coach of State, or even along side The Lord Mayors Horse.
And these curious figures bring to mind the Lectures for which you thank me. I have no pretensions to your gratitude or Politeness on this occasion. The books were sent you by Thomas Boylston Adams, in Compliance with the positive orders from his Brother John Quincy Adams in writing before his departure for St Petersburgh. I am very angry with Thomas for not writing you a formal and Cerimonious Letter when he sent the books explaining all these important Circumstances.
I have not seen the Port Folio for several years. Who is the Editor of it now? Is Mr Dennie still the Editor? Do you know that Man? There is not in England a more zealous Englishman: and as J Q Adams has now every Englishman in the Universe for his Enemy, it is not wonderful that an Englishman should shun the productions of an American. The Scotch and English are now united. They all agree that if all Dr Rush’s Works were annihilated human knowledge would receive no dimunition.
When we recollect that those Lectures were the work of but about two years and the greatest part of those two years spent in the senate at Washington and when he was at home encumbered with the care of a family and the management of a considerable share of business at the Bar and his senate private senate Property: When we recollect that Blairs Lectures were the work of four and twenty years and Professors Wards of sixteen years our American homespun will not appear a Contemptable Manafacture. I would hazard my life that Longinus Quintilian and Cicero in counsel would pronounce it vastly superior to Blair, Ward, or any other work upon Oratory English or Scotch.
Originality is not to be expected from a teacher of Oratory in this age of the World. Yet I am confident there is more originality in those Lectures than in all the other writings upon Oratory now existing in English Scotch or Irish.
I have an urgent Curiosity to know who is Mr Walsh of Baltimore? Is he a Scot, or the son of a Scot? I know he is a Pupil of the Edinborough Revewers: and that he is employed to teach doctrines which they profess too much Candour and Impartiality to avow.
Who is also Mr Bristed who has published such broad hints.
I am as ever yours

John Adams